DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.  Claims 1, 7, and 16 are independent claims.  Claims 1, 8, 9, and 16 have been amended.
This Office Action is FINAL.

Claim Objections
Claim 5, line 6 “a respective controller” is objected to because it is unclear if “a respective controller” refers to claim 1 “a controller”, “a first controller”, “a second controller” or is a different controller from the above?   For purposes of the rejection in this Office Action, claim 5, line 6 will be interpreted as “the second controller” to follow claim 1 amendment. Appropriate clarification is required.
Claim 15, line 3 “the failure” lacks antecedent basis.  For purposes of the rejection in this Office Action, claim 15, line 3 will be interpreted as “a failure”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Publ. No. 2015/0312140 A1), hereinafter Yang.
Regarding claim 1, Yang teaches:
A cluster recovery manager (Yang, paragraphs 0039, 0046 teaches “cluster of controller”. Paragraph 008 second controller take over responsibilities of first controller that has failed. Fig. 10a-c teaches multicast router and controllers, Abstract and paragraphs 0146-0149 teach management of cluster recovery using primary controller 900 and secondary controller 1000), comprising: 
a processing resource (Yang, 0045, 0047. Paragraph 0085 teaches controller contains processor.); and 
a memory resource storing machine-readable instructions to cause the processing resource (Yang, paragraphs 0045 and 0085 teaches controller contains memory resource.) to: 
adjust, based on a degree of performance of a controller of a controller cluster, a state of the controller from a first state to a second state, wherein the degree of performance is monitored by the controller (Under degree of performance of a controller in paragraph 0053 “Examples of possible errors with a controller include … a failure of the controller, the controller being taken offline or possibly when load balancing is performed.”  Load balancing ordinary and customary meaning is defined as when CPU or memory load utilization is very high and the application load is shifted to another controller. Thus, this portion of Yang teaches degree of performance as defined in Applicant’s specification as missing heartbeat messages (Yang’s failure of a controller and paragraph 0148 lack of reception of heartbeat) and load on CPU or memory consumption on each controller (Yang’s load balancing is performed).   Furthermore, Yang teaches adjust state of the controller from a first state to a second state in paragraph 0053, because of failure of controller and/or load balancing (i.e. Applicant’s degree of performance), the primary controller which is initially in a nonerror the degree of performance is monitored by the controller in paragraph 0148 where 900 is the managing primary controller that was monitoring its own performance and determined that it had a failure because of lack of heartbeat or load balancing needed to be done.); 
reassign, responsive to a determination that the state of the controller is adjusted to the second state, a first portion of a plurality of access points (AP) managed by a first controller (Yang, paragraph 0046, 0050, 0053, 0148 teaches that the state of the controller is adjusted to the second state, see rejection for previous claim element.  Furthermore, Yang teaches a first portion of a plurality of access points AP managed by a first controller in Fig. 10a shows controller 920 managing multiple APs. Furthermore, paragraphs 138-139 teach “state information for an AP assigned to the primary controller may be backed up by second standby controller.” Thus, standby controller takes over multicast streaming when primary controller fails or goes offline, see paragraphs 0140-0149. Thus, one or more APs managed by primary controller are then managed by standby controller.  Paragraph 0036 teaches “Multiple APs may be managed by a single controller on the network.”  ) 
to a second controller wherein each AP relates to the first portion during a first period (Yang, paragraphs 0146-0149 teaches standby controller 1000 reassigned to handle AP 940 because of controller failure detected by missing heartbeat or load balancing. Yang paragraph 0100 and 0145 teaches AP from a first portion of APs relating to a controller during a certain period, in paragraph 0100 APs periodically determine if controller has failed using heartbeat signal.) ; and 
determine whether to reassign a remaining portion of the plurality of APs based on the degree of performance that is monitored subsequent to the first portion of the plurality of APs being reassigned (Yang, paragraphs 0146-0149, standby controller 1000 handles more APs based on condition of controller 900. Paragraph 0051 teaches multiple client devices and APs being assigned to standby controller because of load balancing, amount of network traffic being managed by controller at given time, or failure of primary controller).  

Regarding dependent claim 2, Yang teaches wherein the degree of performance of the controller is evaluated based on information collected from the controller (Yang, paragraph 0051, 0052, 0065, paragraphs 0144-0149.).  

Regarding dependent claim 3, Yang teaches wherein the remaining portions of the plurality of APs including the second portion is periodically reassignable in a respective period until the state of the controller is determined to be adjustable from the second state to the first state (Yang, paragraph 0051, in load balancing until the primary controller is “balanced” paragraph 0064 and less collisions occurring, reassign APs to the other controllers. See also paragraphs 0100 and 0145 that teaches periodic reassignment of APs because controller has failed (no heartbeat signal) or load balancing).  

Regarding dependent claim 4, Yang teaches wherein the second state indicates a degree of performance of the controller below a threshold degree of performance (Yang, paragraphs 0059 “below a particular threshold” and paragraphs 0146-0149. Paragraph 0051 teaches load balancing and network traffic for a particular AP or controller, thus detection of particular load below a threshold on controller is also taught.).  

Regarding dependent claim 5, Yang teaches: 
determine, based on the degree of performance monitored subsequent to the first portion of the plurality of APs being reassigned, that the state of the controller is still in the second state (Yang, paragraphs 100 and 0145-0149, controller periodically and for predetermined intervals monitors degree of performance and determines still failed or overloaded); and
reassign, responsive to the determination that the state of the controller is still in the second state, a second portion of the plurality of APs (Yang, paragraph 0046, 0050, 0053, Fig. 10a shows controller 920 
to a respective controller corresponding to each AP of the second portion during a second period (Yang, paragraphs 0146-0149 teaches standby controller 1000 reassigned to handle AP 940. See also paragraphs 0100 and 0145 that teaches periodic reassignment of APs because controller has failed (no heartbeat signal) or load balancing). 

Regarding dependent claim 6, Yang teaches stop, responsive to a determination that the state of the controller is adjustable from the second state to the first state, a reassignment of the remaining portion of the plurality of APs (Yang, paragraph 0051, in load balancing when the primary controller is “balanced” paragraph 0064 and less collisions occurring, stop reassignment of APs to the other controllers.).  


A non-transitory machine-readable storage medium storing instructions executable by a processing resource (Yang, paragraphs 0045 and 0085 teaches controller contains non-transitory computer-readable storage medium containing instructions) to: 
monitor, based on information collected from a controller of a controller cluster, a degree of performance of the controller (Interpreting “degree of performance” as described in rejection of claim 1. Yang, paragraph 0053 teaches primary controller is in a nonerror state and then goes to error state because of controller failure or load balancing. Fig. 10b paragraphs 0143-0145 teaches monitoring of the controllers and the controllers containing information. Fig. 10c shows controller 900 is in inactive state and paragraph 0148 teaches controller transitioning from active state to inactive state because of failure or load balancing.); 
reassign, responsive to a determination that the degree of performance is below a threshold degree (Yang, paragraphs 0059 “below a particular threshold” and paragraphs 0146-0149), 
each one of a plurality of portions of access points (AP) managed by the controller (Yang, paragraph 0046, 0050, 0053, Fig. 10a shows controller 920 managing multiple APs. Paragraph 0036 teaches “Multiple APs may be managed by a single controller on the network.”) 
periodically to respective first standby controllers (Yang, paragraphs 0146-0149 teaches standby controller 1000 reassigned to handle AP 940) 
until the degree of performance is determined to meet or exceed the threshold degree (Yang, paragraphs 0059 “above … a particular threshold” and paragraphs 0146-0149); and 
reassign, responsive to a determination that the degree of performance does not meet or exceed the threshold degree, each one of a plurality of portions of user devices managed by the controller periodically to respective second standby controllers until the degree of performance is determined to meet or exceed the threshold degree (Yang, paragraphs 0146-0149, standby controller 1000 handles more APs based on condition of controller 900. Paragraph 0051 and 0089 teaches multiple client devices and APs being assigned to standby controller because of load balancing, amount of network traffic being managed by controller at given time, or failure of primary controller). 

Regarding dependent claim 8, Yang teaches 
wherein the information collected from the controller of the controller cluster include corresponding values of a plurality of parameters (Yang, paragraphs 0051, 0059, 0064, 0148, parameters are factors that cause load on the controller, reasons that previous failure occurred), and comprising instructions to: 
compare the plurality of parameters with a plurality of threshold values (Yang, paragraph 0059 teaches multiple parameters to detect balanced load ; and 
determine, based on the comparison, whether a particular one of the corresponding values of the plurality of generated parameters is below one of the plurality of threshold values, which indicates that the degree of performance is below the threshold degree (Yang, paragraphs 0059 “below a particular threshold” and paragraphs 0146-0149 that teaches controller performance is below threshold because of uneven load balancing.). 

Regarding dependent claim 9, Yang teaches wherein the degree of performance meets or exceeds the threshold degree when a particular one of the plurality of parameters that was below one of the plurality of threshold values meets or exceeds the one of the plurality of threshold values (Yang, paragraphs 0051 and 0059 “above … a particular threshold”, in load balancing when the primary controller is “balanced” paragraph 0064 and less collisions occurring, thus performance exceeds threshold and controller is load balanced.). 

Regarding dependent claim 10, Yang teaches wherein the information are collected periodically from the controller (Yang, paragraph 0051, 0052, 0065, paragraphs 0144-0149.  Paragraph 0100 and 0145 teaches collection of periodic information at predetermined intervals from controller to determine if controller has failed or needs load balancing). 

Regarding dependent claim 11, Yang teaches including instructions to 
collect information associated with all controllers of the controller cluster (Yang, paragraphs 0058, 0063, bucket maps kept for all controllers and shared with secondary controller); and 
monitor respective degree of performances of all controller of the controller cluster (Yang, Fig. 10b paragraphs 0143-0145 teaches monitoring of the controllers and the controllers containing information.). 

Regarding dependent claim 12, Yang teaches wherein the periodic reassignment of the plurality of user devices is initiated when all of the plurality of APs is reassigned to respective standby controllers (Yang, paragraph 0051, in load balancing until the primary controller is “balanced” paragraph 0064 and less collisions occurring, reassign APs to the other controllers. Reassignment of user devices for load balancing  and controller failures is taught in paragraph 0089). 

Regarding dependent claim 13, Yang teaches wherein each one of the respective first standby controller is a respective standby access point anchor controller (S-AAC) corresponding to each of the APs managed by the controller (Yang, paragraph 0140). 

Regarding dependent claim 14, Yang teaches wherein each one of the respective second standby controllers is a respective standby user anchor controller (S-UAC) corresponding to each of the user devices managed by the controller (Yang, paragraph 0140). 

Regarding dependent claim 15, Yang teaches including instructions to restart the controller responsive to the controller is not recovered, subsequent to the reassignments of all of the plurality of portions of the user devices, from the failure (Yang, paragraph 0095, 0099-0101, restart controller after software upgrade or failure). 

Regarding claim 16, Yang teaches a method, comprising:
reassigning, by a processing resource, each one of a plurality of portions of access points (AP) and a plurality of portions of user devices periodically to respective standby controllers from a failing controller of a controller cluster based on a degree of performance (Yang, paragraph 0046, 0050, 0053, Fig. 10a shows controller 920 managing multiple APs. Paragraph 0036 teaches “Multiple APs may be managed by a single controller on the network.” Paragraphs 0146-0149 teaches standby controller 1000 reassigned to handle AP 940 (reassigning … access points.). Paragraph 0051 teaches multiple client devices and APs being assigned to standby controller because of load balancing, amount of network traffic being managed by controller at given time, or failure of primary controller (reassigning …user devices). Yang teaches reassigning based on a degree of performance of a failing controller in paragraph 0053 degree of performance as defined in Applicant’s specification as missing heartbeat messages (Yang’s failure of a controller and paragraph 0148 lack of reception of heartbeat) and load on CPU or memory consumption on each controller (Yang’s load balancing is performed).); 
determining, by the processing resource, subsequent to reassigning all of the plurality of portions of APs and user devices managed by the failing controller, that the failing controller is not recovered from a failure (Yang, paragraphs 0059 “above or below a particular threshold” and paragraphs 0146-0149); and 
restarting, by the processing resource, the failing controller (Yang, paragraph 0095, 0099-0101, restart controller after software upgrade or failure). 
 

Regarding dependent claim 17, Yang teaches responsive to determining that the failing controller is not recovered subsequent to restarting the failing controller, excluding, by the processing resource, the failing controller from the controller cluster (Yang, paragraphs 0040, 0115). 

Regarding dependent claim 18, Yang teaches comprising alerting, by the processing resource, an administrator that the failing controller is excluded from the controller cluster (Yang, paragraphs 0008, 0148). 

Regarding dependent claim 19, Yang teaches wherein the plurality of portions of APs are periodically reassigned prior to the plurality portions of user devices being periodically reassigned (Yang, paragraph 0146-0149, APs have priority in  reassignment and then client devices, see paragraph 0149). 

Regarding dependent claim 20, Yang teaches comprising: 
waiting, subsequent to reassigning a first portion of the plurality of portions of APs or the plurality of portions of user devices, a certain amount of time prior to reassigning a second portion of the plurality of portions of APs or the plurality of portions of user devices in a subsequent period (Yang, paragraph 0100 heartbeat signal that is periodically checked); and 
wherein a degree of performance of the failing controller is, while waiting, monitored and determined by the processing resource (Yang, paragraph 0100. Also, Fig. 10b paragraphs 0143-0145 teaches monitoring of the controllers).  
	
Response to Arguments
12/17/2021 have been fully considered, but they are not persuasive.
With regards to the 35 U.S.C. 102(a)(1)  rejections of independent claim 1, Applicant’s Remarks on page 8 argues that:
On the other hand, Yang discloses identifying that a primary network has failed. Yang, Abstract.  Once the network fails, the system identifies a second network and connects multicast streams to the secondary network. Id. 

The Examiner respectfully disagree with Applicant’s argument given above as it mischaracterizes what is recited in the Abstract of the Yang reference. Yang in the Abstract teaches “a secondary network device to identify one or more multicast streams received by a primary network device and detect that the primary network device has failed; and responsive to detecting that the primary network device has failed, cause the secondary network device to subscribe to the multicast streams.”  Thus, Yang teaches a primary network device that is later defined as a primary controller and secondary network device that is later defined as a secondary controller. Thus, the Examiner respectfully states that this argument made by Applicant misrepresents Yang’s teachings and is not persuasive.
	Applicant in their Remarks section on pages 9 and 11-13 further argues for each of the independent Claims 1, 7, and 16 that “degree of performance” recited in these claims is not taught by Yang and the elements containing this limitation are not taught by Yang.  The Examiner respectfully disagrees with Applicant’s argument as given in the claim mappings above and in particular the Examiner’s interpretation of Applicant’s “degree of performance” limitation as given in the mapping of Claim 1.  Based on this 
The remainder of Applicant’s arguments in the Remarks section on pages 9-10 are directed towards Claim 1.  Applicant argues that Yang does not teach “reassign, responsive to a determination that the state of the controller is adjusted to the second state, a first portion of a plurality of access points (AP) managed by a first controller to a second controller, wherein each AP relates to the first portion during a first period”.  The Examiner respectfully disagrees with this argument as the claim mapping for this element above citing to paragraphs 0138-0149 clearly teaches this limitation.  The Examiner interprets “a first portion” as a single AP from a plurality of access points managed by first controller that is taught by Yang. 
Applicant with regards to Claim 1 on page 10 argues that “This demonstrates a full transfer as opposed to the partial transfer disclosed in independent claim 1. Yang also does not disclose the capability to complete a partial transfer.  Finally, Yang does not disclose a particular period associated with each AP.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., given in the argument above, “full transfer” and “partial transfer”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For at least the reasoning provided above, amended independent Claims 1, 7, and 16 remain rejected.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider this reference below and references cited in Form PTO-892 fully when responding to this action.
Yang et al. (U.S. Patent Publn. 2016/0323781 A1) teaches providing radio frequency based access point load balancing in a controller cluster. Specifically, a network device detects a long-term network topology change in a network having a controller cluster, wherein the controller cluster comprises a plurality of controllers, and automatically reassigns one or more of a plurality of access points that are managed by a first controller to a second and different controller in the controller cluster without interrupting network traffic to and from client devices associated with the one or more of the plurality of access points. 

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-F 9:00-7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114      


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114